Citation Nr: 1538802	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands and knees.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  He also had additional service in the United States Air Force Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and bilateral hearing loss, is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's arthritis of the hands and knees is not shown to be related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the hands and knees have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The RO's January 2007 and October 2007 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The January 2007 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue of entitlement to service connection for arthritis of the hands and knees.

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service private and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board previously remanded this matter on multiple occasions to obtain adequate medical opinions regarding the etiology of the Veteran's diagnosed arthritis of the hands and knees.  Most recently, in a December 2014 remand, the Board instructed the RO to schedule the Veteran for an appropriate orthopedic examination and to obtain an adequate medical opinion addressing the relationship between the Veteran's arthritis of the hands and knees and his military service.

In April 2015, the Veteran underwent a VA examination to determine the nature and etiology of his arthritis of the hands and knees.  The VA examiner reviewed the evidence of record, including the Veteran's statements and testimony.  After thoroughly evaluating the Veteran, the VA examiner prepared a comprehensive diagnostic report which discussed all examination findings.  The examination report also included the examiner's etiological opinion regarding the Veteran's arthritis of the hands and knees, as well as supporting rationale for the medical conclusions reached.  The Board finds that this examination report and medical opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not claimed that the May 2015 VA thoracolumbar spine examination was inadequate.  Id.  Accordingly, there has been substantial compliance with the Board's December 2014 remand directives regarding the issue of entitlement to service connection for arthritis of the hands and knees.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if arthritis is manifested in service, or manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Generally, service connection will be granted when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is seeking entitlement to service connection for arthritis of the hands and knees.  Specifically, he claims that the physical requirements and stresses associated with his job as an aircraft mechanic during his active duty service caused his current arthritis of the hands and knees.  

Initially, the Veteran's service treatment records are completely silent regarding any complaints, diagnoses, or treatment for arthritis and his service records do not reflect that he was involved in any injury of hands or knee while on active duty.  Both his November 1969 entrance examination and his January 1974 separation examination show normal lower and upper extremities.  Moreover, the Veteran underwent periodic examinations during his Reserve service in November 1977, December 1981, October 1985, December 1989, and November 1994.  The corresponding examination reports were negative for any hand/knee injuries, and the reports did not show any complaints of or treatment for hand and knee arthritis during his Reserve service.

Post-service private and VA medical evidence reflect that the Veteran received ongoing treatment for arthritis of the hands and knees since 2003.  Private treatment records show that the Veteran underwent a partial medical meniscectomy in December 2003 and that his post-operative diagnoses were right knee medial meniscus tear status post right knee arthroscopy and osteoarthritis.  X-rays taken at that time showed mild joint space narrowing present in the medial aspect of the right knee, which the doctor felt may represent some early osteoarthritis in the right knee.  The doctor observed no other significant findings.  The doctor also indicated that there was no definite meniscal tear demonstrated and that both menisci were noted to be somewhat thin and compatible with age.  The report noted small joint effusion and a small amount of fluid and/or inflammation anterior to the patella.

In March 2007, the Veteran presented for private treatment and arthralgia and chronic knee pain were diagnosed. 
In May 2008, the Veteran underwent VA outpatient treatment.   The assessment was probable degenerative joint disease of the knees.  In November 2008, the Veteran presented for VA outpatient treatment with complaints of increased pain in the right hand in third and fourth "PIP" joints, with pain and stiffness, especially in the morning.  The assessment was probable osteoarthritis of his hands.

In January 2009 the Veteran presented again for VA outpatient treatment with complaints of hand and knee pain.  The assessment was hand and knee arthralgias, without definite evidence of swelling joint effusion or synovial thickening.  Subsequently, the Veteran presented for a rheumatology consultation in March 2009.  The examiner noted the Veteran's report that he was he had "arthritis" by his private primary medical physician in the 1970's but was never given any other details.  The examiner provided an impression of polyarthritis.  Hand and knee x-rays taken that same month showed evidence of calcium pyrophosphate dihydrate crystal deposition; no erosions, mild degenerative changes, and hammertoe deformities, and a right fourth finger foreign body.  X-rays of the knees showed a healing, left tibial plateau fracture post-surgery, no evidence of hardware complications, and bilateral degenerative joint disease.  

The Veteran presented for private treatment in March 2010.  The diagnosis was chronic osteoarthritis of the knees, hands, and elbows.  It was also noted that the Veteran had been in a motor vehicle accident, which had aggravated his knee pains.  Thereafter, in April 2010, the Veteran was given cortisone injections in both knees to help alleviate his pain.

The Veteran underwent a VA examination in July 2010.  During that examination, the Veteran claimed that arthritis of his hands was diagnosed in 1975 and that he had experienced developing joint pain in his hands since that time.  He also reported having arthritis in both knee since 2004, and that he had a left tibial plateau fracture post open reduction internal fixation in 2004.  He also reported that he broke his left leg two years previously in a hunting accident.  X-rays taken revealed posttraumatic and postsurgical changes of the left knee and proximal tibia; bilateral degenerative joint disease; and interval development of one-centimeter ovoid lucent lesion in the left distal femoral metadiaphysis with a differential diagnosis that should include subacute or chronic bone abscess and osteoid osteoma.  The examiner provided a diagnosis of left knee arthritis and noted that the osteoarthritic changes may be related to his traumatic hunting accident.

From March 2012 to March 2013, the Veteran received multiple injections for his knee arthritis.  During each visit, he was provided an assessment of chronic bilateral knee osteoarthritis.  X-rays of the Veteran's hands were taken in March 2013.  They showed arthritic changes at the metacarpal phalangeal joints, especially the second and third bilaterally; osteoarthritic changes at the first metacarpocarpal joint and adjacent intercarpal joints bilaterally; a small approximate two to three millimeter metallic density projects over the right fourth middle phalanx distally; possible foreign body; mild arthritic changes at the interphalangeal joints especially right "PIPs and DIPs" including second and third digits, as well as left second and third interphalangeal joints.  An impression of osteoarthritis was provided.  X-rays of the Veteran's knees were also taken.  They showed osteoarthritic changes are noted in both knees; "ORIF" hardware located in the proximal left tibia; and heterotopic ossification of the left knee medially.

Beginning in April 2013, the Veteran resumed his knee injections.  It was noted that the Veteran had degenerative arthritis in his hand joints as a result of age, genetic background, and physical activity.  Injections continued in September 2013 and October 2013.

In November 2013, the Veteran underwent a VA examination.  During the examination, he reported that he developed bilateral hand pain in 2005 and that the pain has progressively gotten worse.  The Veteran reported that he never sought care while in service.  He indicated that it was his belief that his hand arthritis was due, in part, to his work as an aircraft mechanic and developed because of his repetitive use of hand tools and exposure to chemicals while doing work.  He reported that he sought VA treatment after service and that he was ultimately found to have seronegative polyarthropathy of the hands.  He also reported that he was told that he did not have rheumatoid arthritis.  The examiner diagnosed the Veteran as having unspecified inflammatory polyarthropathy of the hands since March 2009.  

The Veteran also reported having intermittent bilateral knee pain since 2005.  He reported that he never sought care for his knees while in service.  He reported that it was his belief that his work as an aircraft mechanic which included climbing, crawling, and standing contributed to the development of his arthritis.  He also stated that he had stiffness in his knees prior to 2005 but did not experience any pain.  He reported that he had received injections every three months to help alleviate the pain after his retirement from the Air Force.  He also reported that he sustained a left tibial plateau fracture in 2004 and underwent subsequent surgery.  He denied experiencing any continuing problems from this injury.  Based on the foregoing, the examiner diagnosed degenerative joint disease of both knees and noted a status post left tibial plateau fracture in 2004, which had healed.

In December 2013, the Veteran received private treatment from P. R., M.D.  In the corresponding treatment report, Dr. R. indicated noted that the Veteran had several visits with his primary care physician prior to this visit and that a chart review revealed that he had radiographic changes in both his hands and knees consistent with osteoarthritis dating back to 2003.  Dr. R. also stated, "Unfortunately, I do not have any records dating back to the 1970's and cannot comment on his joints at that time."  

In October 2014, the Veteran testified at a hearing before the Board.  He stated on the record that he was first diagnosed with arthritis in 1974, around the time that he was discharged from active duty service.

In April 2015, the Veteran underwent a VA examination of his hands and knees.  The examiner reviewed the evidence of record, including the Veteran's statements and testimony, and provided the following medical history of the Veteran's bilateral hand arthritis:

The Veteran is a 64 year old man who served in the US Air Force from 1970 to 1974.  He worked as an aircraft mechanic. After leaving service he noted increasing pain and stiffness of the knuckles of both hands.  He [h]ad pain and swelling of the hands, left greater than right.  He recalls that he was told he had arthritis in the 1970's, but was not treated.  In 2009, he was seen by Rheumatology and diagnosed with arthritis.  Currently he complains of pain and a weak grip, both hands.

The examiner also noted that x-rays taken in 2013 showed right and left hand degenerative changes with a small metallic foreign body seen in the dorsal soft tissues of the mid left fourth finger.  Thereafter, the examiner diagnosed degenerative arthritis and inflammatory polyarthropathy of both hands since 2009.  The examiner opined that his bilateral hand arthritis was "less likely than not" incurred in or caused by the Veteran's military service.  In support of this opinion, the examiner stated that, although the Veteran's hands were subject to the physical demands in his work as an aircraft mechanic, he sustained no injuries to his hands and never complained of any hand pain or other problems during his active duty service.  The examiner also observed that the Veteran underwent multiple medical examinations during his years of Reserve service and that none of these examinations reported any complaints related to his hands or other joints.  The examiner noted that the Veteran only sought medical treatment after he began to experience severe pain in his hands and after he was diagnosed with polyarthritis, which the examiner categorized as a systemic inflammatory condition and which was not caused by manual labor.  The examiner concluded that it was "less likely that the Veteran's hand condition was caused by his work as a[n] [in-service] mechanic."

The April 2015 VA examiner also evaluated the Veteran's knees.  With regard to the Veteran's medical history, the examiner observed the following: 

The Veteran served in the USAF as a mechanic, which involved climbing, kneeling and crawling. He had no knee injuries or knee pain in service.  After leaving the service in 1974 the veteran continued to work as an aircraft mechanic. He developed stiffness of both knees which has progressed to pain in 2005. He was diagnosed with arthritis.  He also was diagnosed with meniscus tear and underwent debridement. He had steroid injection treatments for knee pain at Kaiser. In 2004 he sustained a tibial plateau fracture of the left knee.  Currently he has 'pretty bad knee pain' with stiffness of both knees.  He is able to walk 50 yards.  He cannot climb stairs due to pain.  He has locking and giving way of both knees.

The April 2015 VA examiner noted that x-rays were taken in 2013 which showed a progression of osteoarthritic changes of the left knee medial knee joint compartment; post-orthopedic surgical changes of the left tibia; and advance osteoarthritic changes to the right patellofemoral joint space, with almost complete obliteration.  The examiner diagnosed bilateral knee joint osteoarthritis since 2009 and noted that the Veteran was status post left knee tibia and/or fibula fracture which occurred in 2004.  The examiner opined that the Veteran's degenerative joint disease of the knees was "less likely than not" incurred in or cause by the Veteran's military service.  The examiner reasoned that the Veteran had no complaints of knee stiffness or knee pain during his military service; his service treatment records dating from 1973 to 2006 showed that he underwent numerous active duty and Reserve examinations in which he was asked to report any joint pain or complaints and that he consistently denied any joint pain or stiffness; and that there was no evidence to indicate that the Veteran had signs or symptoms of joint disease during any period of his military service.  The examiner also stated that the Veteran was evaluated by Rheumatology for pain and stiffness in 2009 and was diagnosed with polyarthropathy, a systemic condition that was not induced by joint trauma or joint injury by manual labor.  Accordingly, the examiner concluded that the Veteran had a diagnosed condition that was "not related" to his activities as a mechanic during or after his military service.

After reviewing the evidence of record, the Board finds that service connection is not warranted for the Veteran's current arthritis of the hands and knees.  In particular, the Board finds no competent and probative evidence linking the Veteran's current hand and knee arthritis to his military service.  Although the Veteran contends that he was first diagnosed with arthritis in 1974 right after he was discharged from active duty service, he has not presented any evidence, other than his own statements, to support these assertions.  Additionally, the Veteran's service treatment records are completely silent regarding any inservice hand and knee injuries and his January 1974 separation examination showed normal lower and upper extremities.  Similarly, periodic examinations conducted during the Veteran's Reserve service between November 1977 and November 1994 were negative for any hand/knee injury as well as complaints of or treatment for hand and knee arthritis.  The first post-service medical evidence of record referencing arthritis of the hands and knees was not shown until 2003.  Finally, the Board observes that the April 2015 VA examiner opined that it was "less likely than not" that the Veteran's arthritis of the hands and knees was incurred in or caused by his military service.  The Board finds that this opinion is highly probative as it was provided by a VA examiner who thoroughly reviewed the evidence of record, conducted an in-person evaluation of the Veteran, and offered detailed rationale for the medical conclusions reached as a result of the examination findings.  Accordingly, service connection for arthritis of the hands and knees is not warranted. 

To the extent that the Veteran asserts that his current hand and knee arthritis is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds that the Veteran's statements as to the cause of his current hand and knee arthritis cannot be considered competent evidence sufficient to establish service connection.  

As there is no probative medical evidence linking the Veteran's current hand and knee arthritis to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for arthritis of the hands and knees is denied.

REMAND

The Veteran is seeking entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and bilateral hearing loss.  Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In an August 2011 statement, the Veteran indicated that he was exposed to "high noise [his] whole career as an engine run-up examiner."  The Veteran also claimed that a "[r]ecent study showed constant expos[ure] to high noise contributes to hypertension/hearing loss."  Moreover, because the Veteran is service-connected for bilateral hearing loss, the Board finds it necessary to obtain an etiological opinion addressing the relationship between the Veteran's hypertension and both his service-connected bilateral hearing loss and his loud noise exposure during his military service.  

Under these circumstances, the RO must obtain a supplemental medical opinion which fully addresses the etiology of the Veteran's hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Specifically, the examiner who provides this opinion must discuss whether the Veteran's hypertension was caused or aggravated by his service-connected bilateral hearing loss; or alternatively, whether his hypertension is related to his loud noise exposure during his military service.  See 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (finding that Veteran is not precluded from establishing service connection with proof of direct causation).    

Additionally, the Veteran was afforded a VA examination of his hypertension in November 2013.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that it was "less likely than not" that the Veteran's hypertension was aggravated beyond normal progression by his service-connected diabetes mellitus.  The examiner reasoned that the Veteran's diagnosis of hypertension pre-dated his diagnosis of diabetes mellitus and that he did not have any diabetic nephropathy which would potentially aggravate his hypertension.  

In April 2015, the Veteran presented for another VA hypertension examination.  The VA examiner provided an adequate opinion regarding the relationship between the Veteran's hypertension and his military service.  However, the examiner did not discuss whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.

In providing the supplemental medical opinion discussed above, the examiner must address whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension beyond its normal progression.  Specifically, the examiner must consider and discuss whether the Veteran's hypertension would have manifested or progressed to its current state if the Veteran did not have service-connected diabetes mellitus.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental medical opinion from the VA examiner who conducted the April 2015 VA examination of the Veteran's hypertension, or if not available, an appropriate substitute, addressing the Veteran's diagnosed hypertension.  The Veteran need not be reexamined unless the examiner providing the requested opinion determines that an additional examination is needed.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Following a review of the medical evidence, and with consideration of the Veteran's lay statements and testimony, the examiner must render an opinion that addresses the following:

(a)  Whether the Veteran's hypertension was caused or aggravated by his service-connected bilateral hearing loss.  In providing this opinion, the examiner must consider and discuss whether the Veteran's hypertension would have manifested or progressed to its current state if the Veteran did not have service-connected bilateral hearing loss. 

(b)  Whether the Veteran's hypertension is related to his loud noise exposure during his military service.

(c)  Whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  In providing this opinion, the examiner must consider and discuss whether the Veteran's hypertension would have manifested or progressed to its current state if the Veteran did not have service-connected diabetes mellitus.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any scheduled examinations, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO must review the supplemental medical opinion to ensure that all requested development has been completed in full.  If the supplemental medical opinion is deficient in any manner, the RO must undertake corrective actions prior to any further adjudication of the claim.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claim seeking entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and bilateral hearing loss.  If any benefit sought remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


